Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 27, 2015

                                            No. 04-15-00231-CV

IN RE Dean DAVENPORT; Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company,
  LLC; Blue Gold Resources Management, LLC; Blue Gold Properties, LLC; and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On May 22, 2015, real parties in interest Tom Hall, Law Offices of Thomas C. Hall, P.C.,
and Blake Dietzmann, filed an unopposed motion for extension of time to file a response to the
petition for writ of mandamus. The motion is GRANTED. A response on behalf of the real
parties in interest is due in this court no later than June 18, 2015.

           It is so ORDERED on May 27, 2015.

                                                        PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.